Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Raymond S. Haverstock U.S. Bank National Association 60 Livingston Avenue St. Paul, MN 55107 (651) 495-3909 (Name, address and telephone number of agent for service) ExamWorks Group, Inc.(1) (Exact name of obligor as specified in its charter) (1) SEE TABLE OF ADDITIONAL OBLIGORS Delaware 27-2909425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3280 Peachtree Road N.E. Suite 2625 Atlanta, GA (Address of Principal Executive Offices) (Zip Code) 9% Senior Unsecured Notes Due 2019 Guarantees of 9% Senior Unsecured Notes Due 2019 (Title of the Indenture Securities) TABLE OF ADDITIONAL OBLIGORS Exact name of Obligor as specified in its Charter* State or other Jurisdiction of Incorporation or Organization I.R.S. Employee Identification Number ExamWorks, Inc. Delaware 26-1114252 Southwest Medical Examination Services, Inc. Texas 75-2437666 Diagnostic Imaging Institute, Inc. Texas 75-2576931 Pacific Billing Services, Inc. Texas 87-0792602 Marquis Medical Administrators, Inc. New York 01-0654414 Florida Medical Specialists, Inc. New Jersey 65-0149635 CFO Medical Services, LLC New Jersey 26-1114252 IME Software Solutions, LLC Michigan 35-2162737 ExamWorks Review Services, LLC Delaware 26-1114252 Ricwel of West Virginia, LLC West Virginia 20-2905113 ExamWorks Evaluations of New York, LLC New York 26-1114252 Network Medical Review Company, Ltd. Illinois 76-0711128 Network Medical Management Company, Ltd. Illinois 32-0012239 Elite Physicians, Ltd. Illinois 36-4041877 Insurance Appeals, Ltd. Illinois 32-0012246 WorkersFirst, Inc. Illinois 20-4362500 MES Group, Inc. Michigan 38-2286375 Medical Evaluation Specialists, Inc. Michigan 38-2193020 Medical Evaluation Specialists California 94-2837383 Medical Evaluation Specialists – Massachusetts, Inc. Massachusetts 04-2881880 Medical Evaluation Specialists, Inc. Pennsylvania 38-3132995 MES Management Services, Inc. New York 01-0565230 Lone Star Consulting Services, Inc. Texas 76-0609620 DDA Management Services, LLC New York 26-2733528 MLS Group of Companies, Inc. Michigan 38-3341904 Medicolegal Services, LLC Delaware 45-3416919 IME Resources, LLC Delaware 61-1665175 CredentialMed, LLC Delaware 38-3857370 iSalus, LLC Delaware 37-1659699 ExamWorks Canada, Inc. Delaware 27-2914150 ExamWorks Europe, Inc. Delaware 27-3351533 * The address of the principal executive offices of all of the obligors is 3280 Peachtree Road, N.E., Atlanta, Georgia 30305. 2 FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business, attached as Exhibit 2. 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, attached as Exhibit 3. 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of December 31, 2011 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010. 3 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of St. Paul, State of Minnesota on the 3rd day of April, 2012. By: /s/Raymond S. Haverstock Raymond S. Haverstock Vice President 4 Exhibit 2 5 Exhibit 3 6 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: April 3rd, 2012 By: /s/Raymond S. Haverstock Raymond S. Haverstock Vice President 7 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 12/31/2011 ($000’s) 12/31/2011 Assets Cash and Balances Due From $ Depository Institutions Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets $ Liabilities Deposits $ Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities $ Equity Minority Interest in Subsidiaries $ Common and Preferred Stock Surplus Undivided Profits Total Equity Capital $ Total Liabilities and Equity Capital $ 8
